Title: To John Adams from Paul Joseph Guerard de Nancrede, 4 January 1789
From: Nancrede, Paul Joseph Guerard de
To: Adams, John


          
            sir
            Boston Jan. 4th 1789—
          
          I have the Honor to send you inclosed, the prospectus of a french periodical publication lately offered to the patronage of the Americans— I feel so much the more sollicitous to submit the plan to your abilities as your thorough knowledge of Europeans, and their Views of America, in general, has no doubt, long since, convinced you of the necessity of a periodical paper that might, propagate in france, through every class of people, Just and adequate Views of the united states
          permit me sir, from the design of the above publication, to sollicit your influence respecting its encouragement. it may when duly examined, be found to answer very useful and beneficial purposes
          The largest Number of Subscribers, I expect from the West-indies

& Europe. It is known, that the Europeans read with Avidity every thing that comes from America. My design is to make this Avidity Subservient to their own Instruction by means of this paper, to the Benefit of the federo-americans whose Laws Government Integrity, Commerce, and produce being better known abroad cannot but be attended with the happiest consequences. therefore, they will secure those advantages by affording this paper sufficient encouragement to set it agoing. there is but little doubt that foreign subscribers will, at once support it
          the field is ample, perhaps, too much so, for a person alone, who has nothing to oppose to the Obstacles consequent upon it, than courage and perseverance; but the pleasure of recommending myself to the Citizens of the united states That of being grateful, does not permit me to think myself unequal to the Task
          I am with respect sir your most / humble & most obed. / Sert
          
            De Nancrede
          
        